556 F.2d 804
In re John W. COLLIS, Respondent-Appellant.
No. 77-1014.
United States Court of Appeals,Sixth Circuit.
June 1, 1977.

John W. Collis, pro se.
Before EDWARDS, PECK and ENGEL, Circuit Judges.

ORDER

1
This appeal, perfected from an order of the district court striking the name of John W. Collis from the rolls of attorneys admitted to practice in the United States District Court for the Eastern District of Kentucky, has been submitted for consideration pursuant to Rule 3(e), Rules of the Sixth Circuit.


2
Respondent was disbarred by the Kentucky Court of Appeals (now the Supreme Court of Kentucky), Kentucky Bar Association v. Collis, 535 S.W.2d 95 (Ky.Ct.App.1975), cert. denied, 423 U.S. 1049, 96 S. Ct. 775, 46 L. Ed. 2d 637 (1976), and a collateral attack on said state disbarment proceeding was denied in Collis v. Reed et al., 413 F. Supp. 507 (E.D.Ky.1976), affirmed, Getty v. Reed et al., 547 F.2d 971 (6th Cir. 1977).


3
On January 20, 1976, the district court issued an order requiring respondent to show cause why he should not be removed from the bar of that court, and after intervening proceedings and a full evidentiary hearing the disbarment order from which this appeal was perfected was entered, and this appeal followed.  It is clear from the record that the respondent was afforded a full measure of due process in a scrupulously fair proceeding, and that the findings of the district court were based on uncontroverted facts.  It was the district court's conclusion that respondent had "engaged in unethical and unprofessional conduct of the degree and with the frequency that (justified) the striking of his name from the rolls of attorneys admitted to the practice in (the) District in lieu of any lesser sanction," and since no abuse of discretion is apparent from the record, the district court's determination is not open to review.  Selling v. Radford, 243 U.S. 46, 51, 37 S. Ct. 377, 61 L. Ed. 585 (1917).  Accordingly,


4
IT IS ORDERED that the judgment of the district court be and it hereby is affirmed.